Exhibit 10.3
ALLEGHENY ENERGY, INC.
2008 LONG-TERM INCENTIVE PLAN
ARTICLE I
Purpose and Adoption of the Plan
     1.01 Purpose. The purpose of the Allegheny Energy, Inc. 2008 Long-Term
Incentive Plan (as the same may be amended from time to time, the “Plan”) is to
assist Allegheny Energy, Inc., a Maryland corporation (the “Company”), and its
Subsidiaries (as defined below) in attracting and retaining highly competent key
employees and directors and to act as an incentive in motivating selected key
employees and directors of the Company and its Subsidiaries (as defined below)
to achieve long-term corporate objectives.
     1.02 Adoption and Term. The Plan has been approved by the Board of
Directors of the Company (the “Board”) to be effective as of the date of
approval of the Plan by the stockholders of the Company (the “Effective Date”).
The Plan shall remain in effect until the tenth anniversary of the Effective
Date; provided, however, that, to the extent necessary to comply with the
requirements of Section 162(m) of the Code (as defined below), the provisions of
ARTICLE VII and ARTICLE VIII with respect to performance-based awards to
“covered employees” under Section 162(m) of the Code shall expire as of the
fifth anniversary of the Effective Date (unless subsequently submitted to, and
approved by, the Company’s stockholders).
ARTICLE II
Definitions
     For the purposes of this Plan, capitalized terms shall have the following
meanings:
     2.01 “Acquiring Corporation” shall have the meaning given to such term in
Section 9.08(b).
     2.02 “Award” means any grant to a Participant of one or a combination of
Non-Qualified Stock Options or Incentive Stock Options or Stock Appreciation
Rights described in ARTICLE VI, Restricted Shares and Restricted Stock Units
described in ARTICLE VII and Performance Awards described in ARTICLE VIII.
     2.03 “Award Agreement” means a written or electronic agreement between the
Company and a Participant or a written or electronic notice from the Company to
a

 



--------------------------------------------------------------------------------



 



Participant specifically setting forth the terms and conditions of an Award
granted under the Plan.
     2.04 “Award Period” means, with respect to an Award, the period of time set
forth in the Award Agreement during which specified target performance goals
must be achieved or other conditions set forth in the Award Agreement must be
satisfied.
     2.05 “Beneficiary” means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company or by operation of
law, succeeds to the rights and obligations of the Participant under the Plan
and an Award Agreement upon the Participant’s death.
     2.06 “Board” shall have the meaning given to such term in Section 1.02.
     2.07 “Change in Control” shall be deemed to have occurred at such time as
(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of 25% or more of
the combined voting power of the Company Voting Securities; or (ii) during any
period of not more than two years, individuals who constitute the Board as of
the beginning of the period and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i) or (iii) of this sentence) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at such time or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof; or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Company Voting Securities outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the combined voting power of the Company Voting
Securities or the voting securities of such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or any agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets.
     2.08 “Code” means the Internal Revenue Code of 1986, as amended. References
to a section of the Code include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section.
     2.09 “Committee” means the committee established in accordance with
Section 3.01; provided, however, that with respect to Awards that are intended
to be “qualified performance-based compensation” under Section 162(m) of the
Code, the “Committee” means a committee that consists of two or more persons
appointed by the

2



--------------------------------------------------------------------------------



 



Board, all of whom shall be “outside directors,” as defined under Section 162(m)
of the Code and related regulations and “non-employee” directors as defined
under Rule 16b-3 promulgated under the Exchange Act.
     2.10 “Company” shall have the meaning given to such term in Section 1.01.
     2.11 “Common Stock” means Common Stock of the Company.
     2.12 “Company Voting Securities” means the combined voting power of all
outstanding securities of the Company entitled to vote generally in the election
of directors of the Company.
     2.13 “Date of Grant” means the date as of which the Committee grants an
Award. If the Committee contemplates an immediate grant to a Participant, the
Date of Grant shall be the date of the Committee’s action. If the Committee
contemplates a date on which the grant is to be made other than the date of the
Committee’s action, the Date of Grant shall be the date so contemplated and set
forth in or determinable from the records of action of the Committee; provided,
however, that the Date of Grant shall not precede the date of the Committee’s
action.
     2.14 “Effective Date” shall have the meaning given to such term in
Section 1.02.
     2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.16 “Exercise Price” shall have the meaning given to such term in
Section 6.01(b).
     2.17 “Fair Market Value” means, as of any applicable date, the closing
price per share of the Common Stock as quoted in the NYSE-Composite Transactions
listing in The Wall Street Journal (or such other reliable publication as the
Committee, in its discretion, may determine to rely upon) for the date as of
which Fair Market Value is to be determined. If there are no sales on such date,
then Fair Market Value shall be the closing price per share of the Common Stock
as so quoted on the Date of Grant. If the Common Stock is not listed on the New
York Stock Exchange on the date as of which Fair Market Value is to be
determined, the Committee shall in good faith determine the Fair Market Value of
the Common Stock on such date. Fair Market Value shall be determined without
regard to any restriction other than a restriction which, by its terms, will
never lapse. Notwithstanding the foregoing, in the case of Options granted in
connection with the assumption by the Company of stock options of acquired
companies, as described in Section 9.08(c), the Committee may determine that the
term “Fair Market Value” shall have the same meaning as is given to such term
under the provisions of such assumed stock option. All determinations regarding
Fair Market Value of shares of

3



--------------------------------------------------------------------------------



 



Common Stock shall be consistent with the requirements of Section 409A of the
Code and its corresponding regulations and related guidance.
     2.18 “Incentive Stock Option” means a stock option within the meaning of
Section 422 of the Code.
     2.19 “Merger” means any merger, reorganization, consolidation, share
exchange, transfer of assets or other transaction having similar effect
involving the Company.
     2.20 “Non-Qualified Stock Option” means a stock option which is not an
Incentive Stock Option.
     2.21 “Options” means all Non-Qualified Stock Options and Incentive Stock
Options granted at any time under the Plan.
     2.22 “Participant” means a person designated to receive an Award under the
Plan in accordance with Section 5.01.
     2.23 “Performance Awards” means Awards granted in accordance with ARTICLE
VIII.
     2.24 “Plan” shall have the meaning given to such term in Section 1.01.
     2.25 “Pool Limit” shall have the meaning given to such term in
Section 4.01.
     2.26 “Restricted Shares” means Common Stock subject to restrictions imposed
in connection with Awards granted under ARTICLE VII.
     2.27 “Restricted Stock Unit” means a Participant’s contractual right to
receive a stated number of shares of Common Stock or, if provided by the
Committee on the Date of Grant, cash equal to the Fair Market Value of such
shares of Common Stock, under the Plan at the end of a specified period of time
that is forfeitable by the Participant until the completion of a specified
period of future service, or until otherwise determined by the Committee or in
accordance with the Plan and the applicable Award Agreement.
     2.28 “Retirement” means early or normal retirement under a pension plan or
arrangement of the Company or one of its Subsidiaries in which the Participant
participates.
     2.29 “Stock Appreciation Right” means, with respect to shares of Common
Stock, the right to receive a payment from the Company in cash and/or shares of
Common Stock equal to the product of (i) the excess, if any, of the Fair Market
Value of one share of Common Stock on the exercise date over a specified base
price fixed by the

4



--------------------------------------------------------------------------------



 



Committee on the Date of Grant, multiplied by (ii) a stated number of shares of
Common Stock.
     2.30 “Subsidiary” means a subsidiary of the Company within the meaning of
Section 424(f) of the Code.
     2.31 “Termination of Employment” means the voluntary or involuntary
termination of a Participant’s employment with the Company or a Subsidiary for
any reason, including death, disability, retirement or as the result of the
divestiture of the Participant’s employer or any similar transaction in which
the Participant’s employer ceases to be the Company or one of its Subsidiaries.
A leave of absence approved in accordance with Company policy shall not be
deemed a Termination of Employment. Whether entering military or other
government service shall constitute Termination of Employment, or whether a
Termination of Employment shall occur as a result of disability, shall be
determined in each case by the Committee in its sole discretion. In the case of
a director who is not an employee of the Company or a Subsidiary, Termination of
Employment shall mean voluntary or involuntary cessation of Board service for
any reason. Notwithstanding the foregoing, Termination of Employment for
purposes of determining whether an Award that is “deferred compensation” and
subject to Section 409A of the Code is payable from the Plan means a “separation
from service” as determined under Section 409A of the Code and its corresponding
regulations and related guidance.
ARTICLE III
Administration
     3.01 Committee. The Plan shall be administered by a committee of the Board
(the “Committee”) comprised of at least two directors of the Company. The
Committee shall have exclusive and final authority in each determination,
interpretation or other action affecting the Plan and its Participants. The
Committee shall have the sole discretionary authority to interpret the Plan, to
establish and modify administrative rules for the Plan, to impose such
conditions and restrictions on Awards as it determines appropriate, and to take
such steps in connection with the Plan and Awards granted hereunder as it may
deem necessary or advisable. Subject to compliance with applicable legal
requirements, the Committee may (i) delegate to any designated executive officer
of the Company the power to determine the employees (other than himself or
herself or any employee to whom such designated executive officer reports) to
receive Awards under the Plan and the types and amounts of such Awards, subject
in each case to the terms and conditions of the Plan, and (ii) delegate to a
committee or individual the authority to carry out ministerial functions in
respect of the Plan and Awards granted under the Plan. In addition, the Board
may exercise any of the authority conferred upon the Committee hereunder. In the
event of any such delegation of authority or exercise of authority by the

5



--------------------------------------------------------------------------------



 



Board, references in the Plan to the Committee shall be deemed to refer to the
delegate of the Committee or the Board, as the case may be.
ARTICLE IV
Shares
     4.01 Number of Shares Issuable. Subject to Section 4.02 and adjustments in
accordance with Section 9.08, the maximum aggregate number of shares of Common
Stock initially authorized to be issued under the Plan shall be 4,600,000 shares
of Common Stock (the “Pool Limit”). The shares to be offered under the Plan
shall be authorized and unissued shares of Common Stock, or issued shares of
Common Stock which will have been reacquired by the Company.
     4.02 Treatment of Awards. Each share of Common Stock issued or to be issued
in connection with any Award other than an Option or a Stock Appreciation Right
shall be counted against the Pool Limit as one share of Common Stock. Each share
of Common Stock issued or to be issued in connection with any Option or Stock
Appreciation Right shall be counted against the Pool Limit as 0.49 of a share of
Common Stock. For these purposes, the number of shares of Common Stock taken
into account with respect to a Stock Appreciation Right shall be the number of
shares of Common Stock underlying the Stock Appreciation Right at grant, and not
the final number of shares of Common Stock delivered upon exercise of the Stock
Appreciation Right. Any shares of Common Stock previously the subject of an
Award that again become available for grant pursuant to Section 4.03 shall be
added back to the Pool Limit in the same proportion, and using the same
multiplier, pursuant to which such Awards reduced the shares of Common Stock in
the Pool Limit.
     4.03 Shares Subject to Terminated Awards. Shares of Common Stock covered by
any unexercised portions of terminated Options (including canceled Options)
granted under ARTICLE VI, shares of Common Stock forfeited as provided in
Section 7.02(d) and shares of Common Stock subject to any Award that are
otherwise surrendered by a Participant or terminated may be subject to new
Awards under the Plan. If any shares of Common Stock are withheld from those
otherwise issuable or are tendered to the Company, by attestation or otherwise,
in connection with the exercise of an Option, the gross number of shares of
Common Stock covered by the award as issued or portion thereof exercised shall
be deemed delivered for purposes of determining the maximum number of shares
available for delivery under the Plan.
     4.04 Prohibition Against Repricing. Except to the extent (i) approved in
advance by holders of a majority of the shares of the Company entitled to vote
generally in the election of directors or (ii) pursuant to Section 9.08, the
Committee shall not have the power or authority to reduce, whether through
amendment or otherwise, the exercise

6



--------------------------------------------------------------------------------



 



price of any outstanding Option or base price of any outstanding Stock
Appreciation Right or to grant any new Award in substitution for or upon the
cancellation of Options or Stock Appreciation Rights previously granted.
ARTICLE V
Participation
     5.01 Eligible Participants. Participants in the Plan shall be such key
employees and directors of the Company and its Subsidiaries as the Committee, in
its sole discretion, may designate from time to time. The Committee’s
designation of a Participant in any year shall not require the Committee to
designate such person to receive Awards in any other year. The designation of a
Participant to receive an Award under a portion of the Plan does not require the
Committee to include such Participant under other portions of the Plan. The
Committee shall consider such factors as it deems pertinent in selecting
Participants and in determining the types and amounts of their respective
Awards. Subject to adjustment in accordance with Section 9.08, during any
calendar year no Participant shall be granted Awards in respect of more than
1,000,000 shares of Common Stock (whether through grants of Options or other
Awards of Common Stock or rights with respect thereto); provided, however, that
if it is the Committee’s intention as of the Date of Grant of an Award, as
evidenced by the applicable Award Agreement, that such Award shall be earned by
the Participant over a period of more than one calendar year, then for purposes
of applying the foregoing per calendar year share limitation, the shares of
Common Stock subject to such Award shall be allocated to the first calendar year
in which such shares may be earned (determined without regard to possible
vesting as a result of a Change in Control or pursuant to any provision of this
Plan authorizing the Committee to accelerate the vesting of an Award). In the
case of Awards that are denominated in cash, during any calendar year no
Participant shall be granted Awards with a dollar value in excess of the Fair
Market Value of 1,000,000 shares of Common Stock (such Fair Market Value
determined as of the Date of Grant of the Awards).
ARTICLE VI
Stock Options and Stock Appreciation Rights
     6.01 Option Awards.
     (a) Grant of Options. The Committee may grant, to such Participants as the
Committee may select, Options entitling the Participants to purchase shares of
Common Stock from the Company in such numbers, at such prices, and on such terms
and subject to such conditions, not inconsistent with the terms of the Plan, as
may be established by the Committee. The terms of any Option granted under the
Plan shall be set forth in an Award Agreement.

7



--------------------------------------------------------------------------------



 



     (b) Exercise Price of Options. The exercise price of each share of Common
Stock which may be purchased upon exercise of any Option granted under the Plan
(the “Exercise Price”) shall be determined by the Committee; provided, however,
that, except in the case of any substituted Options described in
Section 9.08(c), the Exercise Price shall in all cases be equal to or greater
than the Fair Market Value on the Date of Grant.
     (c) Designation of Options. Except as otherwise expressly provided in the
Plan, the Committee may designate, at the time of the grant of an Option, such
Option as an Incentive Stock Option or a Non-Qualified Stock Option; provided,
however, that an Option may be designated as an Incentive Stock Option only if
the applicable Participant is an employee of the Company or a Subsidiary on the
Date of Grant.
     (d) Special Incentive Stock Option Rules. No Participant may be granted
Incentive Stock Options under the Plan (or any other plans of the Company and
its Subsidiaries) that would result in Incentive Stock Options to purchase
shares of Common Stock with an aggregate Fair Market Value (measured on the Date
of Grant) of more than $100,000 first becoming exercisable by such Participant
in any one calendar year. Notwithstanding any other provision of the Plan to the
contrary, no Incentive Stock Option shall be granted to any person who, at the
time the Option is granted, owns stock (including stock owned by application of
the constructive ownership rules in Section 424(d) of the Code) possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary, unless at the time the Incentive Stock Option is
granted the Exercise Price is at least 110% of the Fair Market Value on the Date
of Grant of the Common Stock subject to the Incentive Stock Option and the
Incentive Stock Option by its terms is not exercisable for more than five years
from the Date of Grant.
     6.02 Stock Appreciation Rights.
     (a) Grant of Stock Appreciation Rights. The Committee may grant, to such
Participants as the Committee may select, Stock Appreciation Rights on such
terms and subject to such conditions, not inconsistent with the terms of the
Plan, as may be established by the Committee. Stock Appreciation Rights may be
granted in tandem with Options which, unless otherwise determined by the
Committee at or after the Date of Grant, shall have substantially similar terms
and conditions to such Options to the extent applicable, or may be granted on a
freestanding basis, not related to any Option. The terms of any Stock
Appreciation Right granted under the Plan shall be set forth in an Award
Agreement.
     (b) Base Price. The base price for any Stock Appreciation Right shall be
determined by the Committee; provided that, except in the case of any
substituted Award described in Section 9.08(c), the base price shall in all
cases be equal to or greater than the Fair Market Value on the Date of Grant.

8



--------------------------------------------------------------------------------



 



     6.03 Terms of Stock Options and Stock Appreciation Rights.
     (a) Conditions on Exercise. An Award Agreement with respect to Options or
Stock Appreciation Rights may contain such waiting periods, exercise dates and
restrictions on exercise (including, but not limited to, periodic installments)
as may be determined by the Committee at the time of grant.
     (b) Duration of Options and Stock Appreciation Rights. Options and Stock
Appreciation Rights shall terminate after the first to occur of the following
events:
     (i) Termination of the Award as provided in Section 6.03(e) following the
Participant’s Termination of Employment; or
     (ii) Ten years from the Date of Grant.
     (c) Acceleration of Exercise Time. The Committee, in its sole discretion,
shall have the right (but shall not in any case be obligated), exercisable at
any time after the Date of Grant, to permit the exercise of any Option or Stock
Appreciation Right prior to the time such Option or Stock Appreciation Right
would otherwise become exercisable under the terms of the related Award
Agreement.
     (d) Extension of Exercise Time. In addition to the extensions permitted
under Section 6.03(e) in the event of Termination of Employment, the Committee,
in its sole discretion, shall have the right (but shall not in any case be
obligated), exercisable on or at any time after the Date of Grant, to permit the
exercise of any Option or Stock Appreciation Right after its expiration date
described in Section 6.03(e), subject, however, to the limitation described in
Section 6.03(b)(ii).
     (e) Exercise of Options or Stock Appreciation Rights Upon Termination of
Employment.
     (i) Termination. In the event of Termination of Employment of a Participant
other than by reason of death, disability or Retirement, all Options and Stock
Appreciation Rights that were not exercisable as of the date of the Termination
of Employment shall expire as of such date and the right of the Participant to
exercise any Options or Stock Appreciation Rights that were exercisable as of
the date of Termination of Employment shall expire 90 days after the date of
such Termination of Employment, unless the exercise period is extended by the
Committee in accordance with Section 6.03(d). In no event, however, may the
Option be exercised later than the date of expiration of the Option or Stock
Appreciation Right determined pursuant to Section 6.03(b)(ii).
     (ii) Disability or Retirement. Unless otherwise provided for in an Award
Agreement, in the event of a Participant’s Termination of Employment by reason
of

9



--------------------------------------------------------------------------------



 



disability or Retirement, the right of the Participant to exercise all Options
and Stock Appreciation Rights that were not exercisable as of the date of the
Termination of Employment shall expire as of such date and all Options and Stock
Appreciation Rights that he or she was entitled to exercise upon Termination of
Employment shall expire three years after the date of such Termination of
Employment, unless the exercise period is extended by the Committee in
accordance with Section 6.03(d), provided that, in no event, however, may any
Option or Stock Appreciation Right be exercised later than the date of
expiration of the Option determined pursuant to Section 6.03(b)(ii).
     (iii) Death. Unless otherwise provided for in an Award Agreement, in the
event of the death of a Participant while employed by the Company or a
Subsidiary and prior to the expiration of any Option or Stock Appreciation Right
as provided pursuant to Section 6.03(e)(i) or Section 6.03(d) above, all Options
and Stock Appreciation Rights that were not exercisable as of the date of death
shall expire as of such date and to the extent the right to exercise the Option
or Stock Appreciation Right was accrued as of the date of death, the right of
the Participant’s Beneficiary to exercise the Option or Stock Appreciation Right
shall expire one year after the date of the Participant’s death. In the event of
the death of a Participant which occurs within any post-termination exercise
period, and prior to the expiration of any Option or Stock Appreciation Right as
provided pursuant to Section 6.03(e)(i) or 6.03(e)(ii)or Section 6.03(d) above,
all such Options and Stock Appreciation Rights that were not exercisable as of
the date of death shall expire as of such date and to the extent the right to
exercise such Option or Stock Appreciation Right was accrued as of the date of
such Termination of Employment and had not expired during such additional
period, the right of the Participant’s Beneficiary to exercise the Option or
Stock Appreciation Right, as the case may be, shall expire upon the later of one
year after the date of the Participant’s death or, if applicable, three years
from the date of the Participant’s Termination of Employment by reason of
disability or Retirement. The exercise period may be extended by the Committee
in accordance with Section 6.03(d). In no event, however, may any Option be
exercised later than the date of expiration of the Option or Stock Appreciation
Right determined pursuant to Section 6.03(b)(ii).
     6.04 Option Exercise Procedures. The Committee shall establish procedures
governing the exercise of Options, which procedures shall generally require that
written or electronic notice of exercise thereof be given and that the exercise
price thereof be paid in full at the time of exercise (i) in cash or cash
equivalents, including by personal check, or (ii) in accordance with such other
procedures or in such other forms as the Committee shall from time to time
determine. The Exercise Price of any Options exercised may be paid in full or in
part in the form of shares of Common Stock, based on the Fair Market Value of
such shares of Common Stock on the date of exercise, subject to such rules and
procedures as may be adopted by the Committee.
     6.05 Stock Appreciation Right Exercise Procedures. Each Stock Appreciation
Right granted under the Plan shall be exercised by written or electronic notice
to the

10



--------------------------------------------------------------------------------



 



Company which must be received by the officer or employee of the Company
designated in the Award Agreement at or before the close of business on the
expiration date of the Award. Subject to Section 9.05, upon exercise of a Stock
Appreciation Right, the Participant shall be entitled to receive payment in the
form, determined by the Committee, of cash or shares of Common Stock having a
Fair Market Value equal to such cash amount, or a combination of shares of
Common Stock and cash having an aggregate value equal to such amount, determined
by multiplying:
     (i) any increase in the Fair Market Value of one share of Common Stock on
the exercise date over the price fixed by the Committee on the Date of Grant of
such Stock Appreciation Right, by
     (ii) the number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised;
provided that on the Date of Grant, the Committee may establish, in its sole
discretion, a maximum amount per share that will be payable upon exercise of a
Stock Appreciation Right. Stock Appreciation Rights that are granted in tandem
with an Option may only be exercised upon the surrender of the right to exercise
such Option for an equivalent number of shares of Common Stock, and may be
exercised only with respect to the shares of Common Stock for which the related
Option is then exercisable.
     6.06 Rights as a Stockholder. A Participant or a transferee of an Option or
Stock Appreciation Right pursuant to Section 9.04 shall have no rights as a
stockholder with respect to the shares of Common Stock covered by an Option or
Stock Appreciation Right until that Participant or transferee shall have become
the holder of record of any such shares, and no adjustment shall be made with
respect to any such shares of Common Stock for dividends in cash or other
property or distributions of other rights on the Common Stock for which the
record date is prior to the date on which that Participant or transferee shall
have become the holder of record of any shares covered by such Option; provided,
however, that Participants are entitled to the adjustments set forth in
Section 9.08.
     6.07 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Options or
Stock Appreciation Rights outstanding on the date of such Change in Control
shall become immediately and fully exercisable.
ARTICLE VII
Restricted Shares and Restricted Stock Units
     7.01 Restricted Share and Restricted Stock Unit Awards. The Committee may
grant to any Participant an Award of such number of shares of Common Stock or

11



--------------------------------------------------------------------------------



 



Restricted Stock Units on such terms, conditions and restrictions, whether based
on performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock or other criteria, as the
Committee shall establish. With respect to performance-based Awards of
Restricted Shares or Restricted Stock Units intended to qualify for
deductibility under the “performance-based” compensation exception contained in
Section 162(m) of the Code, performance targets will include specified levels of
one or more of the following (in absolute terms or relative to one or more other
companies or indices): adjusted net income, operating income, operating
expenses, return on investment, return on stockholders’ equity, stock price
appreciation, adjusted earnings before interest, taxes, depreciation and
amortization, service unavailability, generator availability, OSHA recordable
incident rate, customer satisfaction, relative total stockholder return,
earnings per share and/or growth in earnings per share. The terms of any
Restricted Share Award or Restricted Stock Unit granted under this Plan shall be
set forth in an Award Agreement which shall contain provisions determined by the
Committee and not inconsistent with this Plan.
     7.02 Terms of Restricted Share Awards.
     (a) Issuance of Restricted Shares. As soon as practicable after the Date of
Grant of a Restricted Share Award by the Committee, the Company shall cause to
be transferred on the books of the Company or its agent, shares of Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company. All shares of Common Stock covered by Awards under this ARTICLE VII
shall be subject to the restrictions, terms and conditions contained in the Plan
and the applicable Award Agreements entered into by the appropriate
Participants. Until the lapse or release of all restrictions applicable to an
Award of Restricted Shares the share certificates representing such Restricted
Shares may be held in custody by the Company, its designee, or, if the
certificates bear a restrictive legend, by the Participant. Upon the lapse or
release of all restrictions with respect to an Award as described in
Section 7.02(c), one or more share certificates, registered in the name of the
Participant, for an appropriate number of shares as provided in Section 7.02(c),
free of any restrictions set forth in the Plan and the related Award Agreement
shall be delivered to the Participant.
     (b) Stockholder Rights. Beginning on the Date of Grant of a Restricted
Share Award and subject to execution of the related Award Agreement as provided
in Section 7.02(a), and except as otherwise provided in such Award Agreement,
the Participant shall become a stockholder of the Company with respect to all
shares subject to the Award Agreement and shall have all of the rights of a
stockholder, including, but not limited to, the right to vote such shares and,
unless otherwise determined by the Committee, in its sole discretion, the right
to receive dividends; provided, however, that,

12



--------------------------------------------------------------------------------



 



unless otherwise determined by the Committee, in its sole discretion, any shares
of Common Stock distributed as a dividend or otherwise with respect to any
Restricted Shares as to which the restrictions have not yet lapsed, shall be
subject to the same restrictions as such Restricted Shares and held or
restricted as provided in Section 7.02(a).
     (c) Delivery of Shares Upon Vesting. Upon expiration or earlier termination
of the forfeiture period without a forfeiture and the satisfaction of or release
from any other conditions prescribed by the Committee, or at such earlier time
as provided under the provisions of Section 7.06, the restrictions applicable to
the Restricted Shares shall lapse. As of the date specified in the Award
Agreement, subject to the requirements of Section 9.05, the Company shall
deliver to the Participant or, in case of the Participant’s death, to the
Participant’s Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.
     (d) Forfeiture of Restricted Shares. Subject to Sections 7.04 and 7.06,
Restricted Shares shall be forfeited and returned to the Company and all rights
of the Participant with respect to such Restricted Shares shall terminate unless
the Participant continues in the service of the Company or a Subsidiary until
the expiration of the forfeiture period for such Restricted Shares and satisfies
any and all other conditions set forth in the Award Agreement. The Committee
shall determine the forfeiture period (which may, but need not, lapse in
installments) and any other terms and conditions applicable with respect to any
Restricted Share Award.
     7.03 Terms of Restricted Stock Units.
     (a) Rights as a Stockholder. Unless otherwise determined by the Committee
at the Date of Grant and as specified in the Award Agreement, (i) any cash
dividends or distributions credited to the Participant’s account shall be deemed
to have been invested in additional Restricted Stock Units on the record date
established for the related dividend or distribution in an amount equal to the
greatest whole number which may be obtained by dividing (A) the value of such
dividend or distribution on the record date by (B) the Fair Market Value of one
share of Common Stock on such date, and such additional Restricted Stock Units
shall be subject to the same terms and conditions as are applicable in respect
of the Restricted Stock Units with respect to which such dividends or
distributions were payable, and (ii) if any such dividends or distributions are
paid in shares of Common Stock or other securities, such shares and other
securities shall be subject to the same forfeiture period and other restrictions
as apply to the Restricted Stock Units with respect to which they were paid.
Unless and until the Company issues a certificate or certificates to a
Participant for shares of Common Stock in respect of his or her Award of
Restricted Stock Units, or otherwise determined by the Committee at or after the
Date of Grant, a Participant holding outstanding Restricted Stock Units shall
not

13



--------------------------------------------------------------------------------



 



be entitled to exercise any voting rights and any other rights as a stockholder
with respect to the shares of Common Stock underlying such Award.
     (b) Settlement of Restricted Stock Units. Unless the Committee determines
otherwise at the Date of Grant and as set forth in the Award Agreement, after
the lapse of the forfeiture period with respect to any Restricted Stock Units
and as of the date specified in the Award Agreement, the Company shall issue the
shares of Common Stock underlying such Restricted Stock Unit (plus additional
shares of Common Stock for any Restricted Stock Units credited in respect of
dividends or distributions) or, if the Committee so determines in its sole
discretion, an amount in cash equal to the Fair Market Value of such shares of
Common Stock. Upon such terms and conditions as the Committee may establish from
time to time, a Participant may be permitted to defer the receipt of the shares
of Common Stock or cash otherwise deliverable upon settlement of Restricted
Stock Units.
     7.04 Waiver of Forfeiture Period. Notwithstanding anything contained in
this ARTICLE VII to the contrary, the Committee may, in its sole discretion,
waive the forfeiture period and any other conditions set forth in any Award
Agreement for a Participant who has terminated employment prior to the end of
the Award Period or under other appropriate circumstances (including the death,
disability or Retirement of the Participant or a material change in
circumstances arising after the Date of Grant) and subject to such terms and
conditions (including forfeiture of a proportionate number of the Restricted
Shares or Restricted Stock Units) as the Committee shall deem appropriate.
     7.05 Restriction on Transferability. None of the Restricted Shares or
Restricted Stock Units may be assigned or transferred (other than by will or the
laws of descent and distribution or to an inter vivos trust with respect to
which the Participant is treated as the owner under Sections 671 through 677 of
the Code), pledged or sold prior to the lapse of the restrictions applicable
thereto.
     7.06 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all
restrictions applicable to the Restricted Share Award or Restricted Stock Unit
shall terminate fully and the Participant shall immediately have the right to
the delivery of share certificates for such shares in accordance with Section
7.02(c).

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
Performance Awards
     8.01 Performance Awards.
     (a) Award Periods and Determinations of Awards. The Committee may grant
Performance Awards to Participants. A Performance Award shall consist of the
right to receive a payment (measured by the Fair Market Value of a specified
number of shares of Common Stock, increases in such Fair Market Value during the
Award Period and/or a fixed cash amount) contingent upon the extent to which
certain predetermined performance targets have been met during an Award Period.
Performance Awards may be made in conjunction with, or in addition to, any other
Awards made under the Plan. The Award Period shall be determined by the
Committee and as specified in the applicable Award Agreement. The Committee, in
its discretion and under such terms as it deems appropriate, may permit newly
eligible Participants, such as those who are promoted or newly hired, to receive
Performance Awards after an Award Period has commenced.
     (b) Performance Targets. The performance targets may include such goals
related to the performance of the Company and/or the performance of a
Participant as may be established by the Committee in its sole discretion. In
the case of Performance Awards intended to qualify for deductibility under the
“performance-based” compensation exception contained in Section 162(m) of the
Code, the targets will include specified levels of one or more of the following
(in absolute terms or relative to one or more other companies or indices):
adjusted net income, operating income, operating expenses, return on investment,
return on stockholders’ equity, stock price appreciation, adjusted earnings
before interest, taxes, depreciation and amortization, service unavailability,
generator availability, OSHA recordable incident rate, customer satisfaction,
relative total stockholder return, earnings per share and/or growth in earnings
per share. The performance targets established by the Committee may vary for
different Award Periods and need not be the same for each Participant receiving
a Performance Award in an Award Period. Except to the extent inconsistent with
the performance-based compensation exception under Section 162(m) of the Code,
in the case of Performance Awards granted to Participants to whom such section
is applicable, the Committee, in its sole discretion, but only under
extraordinary circumstances as determined by the Committee, may change any prior
determination of performance targets for any Award Period at any time prior to
the final determination of the value of a related Performance Award when events
or transactions occur to cause such performance targets to be an inappropriate
measure of achievement.
     (c) Earning Performance Awards. The Committee, on or as soon as practicable
after the Date of Grant, shall prescribe a formula to determine the percentage

15



--------------------------------------------------------------------------------



 



of the applicable Performance Award to be earned based upon the degree of
attainment of performance targets.
     (d) Payment of Earned Performance Awards. Payments of earned Performance
Awards shall be made in Options, Stock Appreciation Rights, shares of Common
Stock, cash, or a combination thereof, in the discretion of the Committee and as
set forth in the Award Agreement. The Committee, in its sole discretion and as
set forth in the Award Agreement, may provide such terms and conditions with
respect to the payment of earned Performance Awards as it may deem desirable.
     8.02 Terms of Performance Awards.
     (a) Termination of Employment. Unless otherwise provided below or in
Section 8.03, in the case of a Participant’s Termination of Employment prior to
the end of an Award Period, the Participant will not have earned any Performance
Awards for that Award Period.
     (b) Retirement. If a Participant’s Termination of Employment is because of
Retirement prior to the end of an Award Period, the Participant will not be paid
any Performance Award, unless the Committee, in its sole and exclusive
discretion, determines that an Award should be paid. In such a case, the
Participant shall be entitled to receive a pro-rata portion of his or her Award
as determined under subsection (d).
     (c) Death or Disability. If a Participant’s Termination of Employment is
due to death or to disability (as determined in the sole and exclusive
discretion of the Committee) prior to the end of an Award Period, the
Participant or the Participant’s Beneficiary, as the case may be, shall be
entitled to receive a pro-rata share of his or her Award as determined under
subsection (d).
     (d) Pro-Rata Payment. The amount of any payment to be made to a Participant
whose employment is terminated by Retirement, death or disability (under the
circumstances described in subsections (b) and (c)) will be the amount
determined by multiplying (i) the amount of the Performance Award that would
have been earned through the end of the Award Period had such employment not
been terminated by (ii) a fraction, the numerator of which is the number of
whole months such Participant was employed during the Award Period, and the
Denominator of which is the total number of months of the Award Period. Any such
payment made to a Participant whose employment is terminated prior to the end of
an Award Period shall be made as of such date specified in the Award Agreement.
Any partial payment previously made or credited to a deferred account for the
benefit of a Participant in accordance with Section 8.01(d) of the Plan shall be
subtracted from the amount otherwise determined as payable as provided in this
Section 8.02(d).

16



--------------------------------------------------------------------------------



 



     (e) Other Events. Notwithstanding anything to the contrary in this ARTICLE
VIII, the Committee may, in its sole and exclusive discretion, determine to pay
all or any portion of a Performance Award to a Participant who has terminated
employment prior to the end of an Award Period or under other appropriate
circumstances (including the death, disability or Retirement of the Participant
or a material change in circumstances arising after the Date of Grant), subject
to such terms and conditions (including forfeiture of a proportionate portion of
the Performance Award) as the Committee shall deem appropriate.
     8.03 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Performance
Awards for all Award Periods shall immediately become fully payable to all
Participants and shall be paid to Participants within 30 days after such Change
in Control.
ARTICLE IX
Terms Applicable to All Awards Granted Under the Plan
     9.01 Plan Provisions Control Award Terms. The terms of the Plan shall
govern all Awards granted under the Plan, and in no event shall the Committee
have the power to grant any Award under the Plan the terms of which are contrary
to any of the provisions of the Plan. In the event any provision of any Award
granted under the Plan shall conflict with any term in the Plan as constituted
on the Date of Grant of such Award, the term in the Plan as constituted on the
Date of Grant of such Award shall control. All Awards granted under the terms of
the plan and any related Award Agreement shall be structured to comply with 409A
of the Code, its corresponding Treasury regulations and related guidance.
Without limiting the foregoing, if and to the extent that any Award is deemed to
be deferred compensation for purposes of Section 409A of the Code, the payment
of such Award shall only be made upon the occurrence of an event that is
permissible payment event for purposes of Section 409A of the Code.
     9.02 Award Agreement. No person shall have any rights under any Award
granted under the Plan unless and until the Company and the Participant to whom
such Award shall have been granted shall have executed and delivered an Award
Agreement or the Participant shall have received notice of the Award authorized
by the Committee.
     9.03 Modification of Award After Grant. No Award granted under the Plan to
a Participant may be modified (unless such modification does not materially
decrease the value of that Award) after its Date of Grant except by express
written agreement between the Company and such Participant, provided that any
such change (i) may not be inconsistent with the terms of the Plan, and
(ii) shall be approved by the Committee; provided, however, that, with the
exception of adjustments permitted in Section 9.08, the Exercise Price of any
outstanding Award granted under the Plan may not be reduced after

17



--------------------------------------------------------------------------------



 



the Date of Grant nor may any outstanding Award granted under the Plan be
surrendered to the Company in exchange for a new Award with a lower Exercise
Price nor may any other action that would constitute repricing under the
applicable rules of the New York Stock Exchange be taken with respect to any
outstanding Award.
     9.04 Limitation on Transfer. Except as provided in Section 7.05 in the case
of Restricted Shares, a Participant’s rights and interest under the Plan may not
be assigned or transferred other than by will or the laws of descent and
distribution and, during the lifetime of a Participant, only the Participant
personally (or, if applicable, the Participant’s Beneficiary) may exercise
rights under the Plan. The Participant’s Beneficiary may exercise the
Participant’s rights to the extent they are exercisable under the Plan following
the death of the Participant. Notwithstanding the foregoing, the Committee may
grant Non-Qualified Stock Options that are transferable, without payment of
consideration, to immediate family members of the Participant, to trusts or
partnerships for such family members, or to such other parties as the Committee
may approve (as evidenced by the applicable Award Agreement or an amendment
thereto), and the Committee may also amend outstanding Non-Qualified Stock
Options to provide for such transferability.
     9.05 Withholding Taxes. The Company shall be entitled, if the Committee
deems it necessary or desirable, to withhold (or secure payment from the
Participant in lieu of withholding) the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any amount
payable and/or shares issuable under such Participant’s Award or with respect to
any income recognized upon a disqualifying disposition of shares received
pursuant to the exercise of an Incentive Stock Option, and the Company may defer
payment of cash or issuance of shares upon exercise or vesting of an Award
unless indemnified to its satisfaction against any liability for any such tax.
The amount of such withholding or tax payment shall be determined by the
Committee and shall be payable by the Participant at such time as the Committee
determines. With the approval of the Committee, the Participant may elect to
meet his or her withholding requirement (i) by having withheld from such Award
at the appropriate time that number of shares of Common Stock, rounded up to the
next whole share, the Fair Market Value of which is equal to the amount of the
minimum withholding taxes due, (ii) by direct payment to the Company in cash of
the minimum amount of any taxes required to be withheld with respect to such
Award or (iii) by a combination of withholding such shares and paying cash.
     9.06 Surrender of Awards. Any Award granted under the Plan may be
surrendered to the Company for cancellation on such terms as the Committee and
the Participant approve.

18



--------------------------------------------------------------------------------



 



     9.07 Cancellation and Rescission of Awards.
     (a) Detrimental Activities. Unless the Award Agreement specifies otherwise,
the Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict any unexpired, unpaid, or deferred Awards at any time if the
Participant is not in compliance with all applicable provisions of the Award
Agreement and the Plan, or if the Participant engages in any “Detrimental
Activity” (as determined by the Committee in its sole discretion). For purposes
of this Section 9.07, “Detrimental Activity” shall include: (i) the rendering of
services for any organization or engaging directly or indirectly in any business
which is or becomes competitive with the Company, or which organization or
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to or in conflict with the interests of the
Company; (ii) the disclosure to anyone outside the Company, or the use in other
than the Company’s business, without prior written authorization from the
Company, of any confidential information or material relating to the business of
the Company, acquired by the Participant either during or after employment with
the Company; (iii) any attempt directly or indirectly to induce any employee of
the Company to be employed or perform services elsewhere or any attempt directly
or indirectly to solicit the trade or business of any current or prospective
customer, supplier or partner of the Company; or (iv) any other conduct or act
determined to be injurious, detrimental or prejudicial to any interest of the
Company.
     (b) Certification. Upon exercise, payment or delivery pursuant to an Award,
the Participant shall certify in a manner acceptable to the Company that he or
she is in compliance with the terms and conditions of the Plan. In the event a
Participant fails to comply with the provisions of paragraphs (a)(i)-(iv) of
this Section 9.07 prior to, or during the six months after, any exercise,
payment or delivery pursuant to an Award, such exercise, payment or delivery may
be rescinded within two years thereafter. In the event of any such rescission,
the Participant shall pay to the Company the amount of any gain realized or
payment received as a result of the rescinded exercise, payment or delivery, in
such manner and on such terms and conditions as may be required, and the Company
shall be entitled to set-off against the amount of any such gain any amount owed
to the Participant by the Company.
     9.08 Adjustments to Reflect Capital Changes.
     (a) Recapitalization. The number and kind of shares subject to outstanding
Awards, the Exercise Price or base price of an Award, the number and kind of
shares available for Awards subsequently granted under the Plan and the maximum
number of shares in respect of which Awards can be made to any Participant in
any calendar year shall be appropriately adjusted to reflect any stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
change in capitalization with a similar substantive effect upon the Plan or the
Awards granted under

19



--------------------------------------------------------------------------------



 



the Plan. The Committee shall have the power and sole discretion to determine
the amount of the adjustment to be made in each case.
     (b) Certain Mergers. After any Merger in which the Company is not the
surviving corporation or pursuant to which a majority of the shares which are of
the same class as the shares that are subject to outstanding Awards are
exchanged for, or converted into, or otherwise become shares of another
corporation, the surviving, continuing, successor or purchasing corporation, as
the case may be (the “Acquiring Corporation”), will either assume the Company’s
rights and obligations under outstanding Award Agreements or substitute awards
in respect of the Acquiring Corporation’s stock for outstanding Awards,
provided, however, that if the Acquiring Corporation does not assume or
substitute for such outstanding Awards, the Board shall provide prior to the
Merger that any unexercisable and/or unvested portion of the outstanding Awards
shall be immediately exercisable and vested as of a date prior to such Merger,
as the Board so determines. The exercise and/or vesting of any Award that was
permissible solely by reason of this Section 9.08 shall be conditioned upon the
consummation of the Merger. Any Awards which are neither assumed by the
Acquiring Corporation nor exercised as of the date of the Merger shall terminate
effective as of the effective date of the Merger. Comparable rights shall accrue
to each Participant in the event of successive Mergers of the character
described above.
     (c) Options to Purchase Shares or Stock of Acquired Companies. After any
Merger in which the Company or a Subsidiary shall be a surviving corporation,
the Committee may grant Options or other Awards under the provisions of the
Plan, pursuant to Section 424 of the Code or as is otherwise permitted under the
Code, in full or partial replacement of or substitution for old stock options
granted under a plan of another party to the merger whose shares of stock
subject to the old options may no longer be issued following the Merger. The
manner of application of the foregoing provisions to such options and any
appropriate adjustments in the terms of such stock options shall be determined
by the Committee in its sole discretion. Any such adjustments may provide for
the elimination of any fractional shares which might otherwise become subject to
any Options. The foregoing shall not be deemed to preclude the Company from
assuming or substituting for stock options of acquired companies other than
pursuant to this Plan.
     (d) Adjustments. Any adjustment to outstanding Awards shall be consistent
with Sections 409A and 424 of the Code, to the extent applicable.
     9.09 Recoupment. Pursuant to the Company’s recoupment policies, if
applicable, a Participant may be required to reimburse the Company for any
compensation paid to such Participant with respect to an Award granted under
this Plan upon the occurrence of certain specified events set forth in the
Company’s applicable recoupment policies.

20



--------------------------------------------------------------------------------



 



     9.10 Legal Compliance. Shares of Common Stock shall not be issued hereunder
unless the issuance and delivery of such shares shall comply with applicable
laws and shall be further subject to the approval of counsel for the Company
with respect to such compliance.
     9.11 No Right to Employment. No Participant or other person shall have any
claim of right to be granted an Award under the Plan. Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the service of the Company or any of its Subsidiaries.
     9.12 Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is maintained by the Company or any of
its Subsidiaries, except as may be provided under the terms of such plans or
determined by the Board.
     9.13 Governing Law. This Plan, and any agreement or determination shall be
governed by the laws of the State of Maryland, regardless of principles of
conflict of laws, except to the extent that the law of the State of Maryland
specifically and mandatorily applies.
     9.14 No Strict Construction. No rule of strict construction shall be
implied against the Company, the Committee or any other person in the
interpretation of any of the terms of the Plan, any Award granted under the Plan
or any rule or procedure established by the Committee.
     9.15 Captions. The captions (i.e., all Section headings) used in the Plan
are for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions had been
used in the Plan.
     9.16 Severability. Whenever possible, each provision in the Plan and every
Award at any time granted under the Plan shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Plan
or any Award at any time granted under the Plan shall be held to be prohibited
by or invalid under applicable law, then (i) such provision shall be deemed
amended to accomplish the objectives of the provision as originally written to
the fullest extent permitted by law and (ii) all other provisions of the Plan,
such Award and every other Award at any time granted under the Plan shall remain
in full force and effect.

21



--------------------------------------------------------------------------------



 



     9.17 Amendment and Termination.
     (a) Amendment. The Board shall have complete power and authority to amend
the Plan at any time; provided, that no termination or amendment of the Plan
may, without the consent of the Participant to whom any Award shall theretofore
have been granted under the Plan, materially adversely affect the right of such
individual under such Award; and provided further, that no such alteration or
amendment of the Plan shall, without approval by the stockholders of the Company
(i) increase the total number of shares of Common Stock which may be issued or
delivered under the Plan, (ii) increase the total number of shares which may be
covered by Awards to any Participant, or (iii) change the minimum Option
Exercise Price or base price of a Stock Appreciation Right or otherwise reprice
an outstanding Award.
     (b) Termination. The Board shall have the right and the power to terminate
the Plan at any time. No Award shall be granted under the Plan after the
termination of the Plan, but the termination of the Plan shall not have any
other effect and any Award outstanding at the time of the termination of the
Plan may be exercised after termination of the Plan at any time prior to the
expiration date of such Award to the same extent such Award would have been
exercisable had the Plan not been terminated. A termination of the Plan will
comply with Section 409A of the Code, its corresponding Treasury regulations and
related guidance.
     9.18 Compliance with Law. The Plan is intended to comply with applicable
law. Without limiting the foregoing, the Plan is intended to comply with the
applicable requirements of Section 409A of the Code and its corresponding
regulations and related guidance, and shall be administered in accordance with
Section 409A of the Code to the extent it applies to the Plan. To the extent
that any provision of the Plan or an Award Agreement would cause a conflict with
the requirements of Section 409A of the Code or would cause the administration
of the Plan to fail to satisfy the requirements of Section 409A of the Code,
such provision shall be deemed null and void to the extent permitted by
applicable law.

22